Citation Nr: 1003886	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO denied the benefit sought on appeal. 

It is noted that the issue on appeal was previously before 
the Board in September 2007, when it was remanded for 
additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in September 2007, this case was remanded for 
further development.  While some of the development requested 
in the September 2007 remand was accomplished, all of the 
requested development was not completed.  Specifically, it is 
unclear from the record whether an inquiry was submitted to 
the Army and Joint Services Records Research Center (JSRRC) 
for verification of the Veteran's alleged inservice 
stressors.  

Although though the record contains a September 2009 note 
from the RO that appears to indicate that a response from 
JSRRC has been received, no response from JSRRC is contained 
in the claims folder.  In the September 2007 remand, the 
Board specifically instructed the RO to associate all 
available records and responses from any contacted entity.  
The information requested on the prior remand remains 
necessary to properly address the appellant's claims.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  If a response has in 
fact been received, it should be added to the claims file.  
If a response has not been received, one should be sought, 
and then it should be added to the file.  

The Veteran has claimed entitlement to service connection to 
PTSD.  A review of the claims folder shows that the Veteran 
has been diagnosed with PTSD that has been related to at 
least one of the following alleged inservice stressor events: 
(1) mortar attacks while he was stationed in Cam Ranh Bay 
from April to May 1970; (2) a February or March 1970 crane 
accident where the Veteran was caught in a rope and he was 
suspended in the air, and which resulted in the partial 
amputation of his left little finger; (3) finding the bodies 
of five servicemen who committed suicide while in Vietnam; 
(4) gathering and preparing dead bodies and mangled body 
parts for mortuary services while he was stationed in 
Vietnam; and (5) being cast overboard when he was unable to 
swim.  As noted above, it is unclear as to whether any of 
these alleged inservice stressors have been confirmed by 
JSRRC. 

Based on the information already contained in the claims 
folder, it is known that the Veteran had a military 
occupational specialty (MOS) of memorial activities in August 
1968 to June 1969.  He served overseas in Vietnam for one 
year from June 1969 to 1970, where he was predominately 
assigned to the 870th Transportation Company, which was 
attached to the 10th Battalion from February 1970 to May 1970 
and stationed in the Cam Ranh Bay terminal port.  The record 
also shows that Cam Ranh Bay Base experienced eight enemy 
mortar attacks during those months. It is unclear whether the 
terminal port falls within the distinction of the Cam Ranh 
Bay Base.  It is also noted that the Veteran is currently 
service-connected for partial amputation of his left little 
finger, but the circumstances surrounding the partial loss of 
the finger have not been verified.

In the Board's September 2007 remand, the RO was instructed 
to make a list of the Veteran's alleged inservice stressors, 
and to provide this list with a copy of the Veteran's 
personnel file to JSRRC.  JSRRC would then research these 
stressors to see if records (including records of the 
Veteran's unit's assignments) could verify the occurrence of 
the reported stressor events.  Since it is unclear whether 
the RO submitted a request for JSRRC to attempt to verify the 
Veteran's alleged inservice stressors, the claim must be 
remanded so that a response from JSRRC may be obtained and 
associated with the claims file.  See 38 C.F.R. § 
3.159(c)(1).  

In this regard, the RO/AMC is again instructed to provide the 
JSRRC, and any other appropriate entity, with a list of the 
Veteran's alleged inservice stressors and a copy of his 
personnel file so that research regarding those stressors can 
be conducted.  The JSRRC should also attempt to verify 
whether or not the Veteran's unit was involved in combat, in 
particular whether it was in proximity to any mortar attacks 
on Cam Ranh Bay Base from March to May 1970.

If an inservice stressor event cannot be verified, the RO/AMC 
should provide a memorandum in the file explaining the 
procedures undertaken in attempt to verify the reported 
events, as well as any records or explanation as to why the 
attempts were not fully successful.  The RO/AMC is 
specifically instructed to associate any responses from its 
inquiry to JSRRC, and any other entity, regarding attempts to 
verify the reported events. 

It is noted that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance."  Id. at 270-1.  As the previous 
request did not comply with the instructions of the Board's 
September 2007 remand, the Board is compelled to remand again 
the claim for compliance with those instructions.  

In addition, it is noted that some of the post-service 
treatment record show the Veteran has been diagnosed with 
other psychiatric disorders, to include Major Depressive 
Disorder and Bipolar Disorder.  See January 2006 and October 
2009 VA examination reports.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court of Appeals for Veterans Claims 
(Court) noted that the Board should consider alternative 
current conditions within the scope of the filed claim.  Id.  
The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while this 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran 
has also been diagnosed with a psychiatric disorders.  

As indicated under Clemons, these other diagnoses should be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric disorders other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim on appeal, 
now characterized as service connection 
for a psychiatric disorder, to include 
PTSD.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The RO/AMC should conduct any further 
adjudication deemed necessary. 

2.  The RO/AMC should request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), or other official 
source, to investigate and attempt to 
verify the Veteran's accounts of inservice 
stressor events.  JSRRC should also be 
asked to provide the histories of the 
Veteran's units during the time he was in 
Vietnam.  In particular, the JSRRC should 
review Operational Reports and Lessons 
Learned (ORLLs) and morning reports from 
the 870th Transportation Company from June 
1969 to May 1970 and note any type of 
incidents described by the Veteran. The 
JSRRC should also attempt to verify 
whether or not the Veteran's unit was 
involved in combat, in particular the 
mortar attacks on Cam Ranh Bay Base from 
March to May 1970 and whether there is 
evidence that the Veteran saw combat 
himself.  If more detailed information is 
need for this research, the Veteran should 
be given and opportunity to provide it.

3.  Following the receipt of a response 
from the entities as outlined above and 
the association of those responses with 
the claims folder, the RO/AMC should 
prepare a report detailing their efforts, 
any responses received, and the results of 
their requests.  If no response has been 
received, the RO/AMC should so state in 
its report.  This report is then to be 
added to the claims folder.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
RO/AMC determines that the record verifies 
the existence of a stressor or stressors, 
the RO/AMC must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the RO/AMC should 
address any credibility questions raised 
by the record.

5.  Once all the available records have 
been associated with the claim file, the 
RO should then re-adjudicate the claim for 
service connection for a psychiatric 
disorder, to include PTSD.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


